IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-50780
                         Summary Calendar
                        __________________


JOHN LENTWORTH,

                                      Plaintiff-Appellant,

versus

LEO SAMANIEGO, Sheriff
of El Paso County, Texas,

                                      Defendant-Appellee.



                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. EP-94-CV-38
                        - - - - - - - - - -
                            May 20, 1996

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     This is an appeal from the district court's order granting

summary judgment in favor of the defendant in John Lentworth's

civil rights complaint brought pursuant to 42 U.S.C. § 1983.

Lentworth contends that the district court erred in granting

summary judgment because he supported his claim of jail

overcrowding with sufficient evidence to establish genuine issues

of material fact.   Because he failed to brief them on appeal,


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-50780
                                -2-

Lentworth has abandoned any claims of liability against Samaniego

premised on inadequate medical treatment and inadequate access to

the jail's law library.   See Yohey v. Collins, 985 F.2d 222, 225

(5th Cir. 1993).

     We have reviewed the record and the briefs of the parties

and AFFIRM the district court's judgment for essentially the same

reasons set forth by the district court.   Lentworth v. Samaniego,

No. EP-94-CV-38 (W.D. Tex. Aug. 4 and Sept. 22, 1995).